DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections 35 USC 101
	Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1 is directed toward a system.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of org7anizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed toward the abstract idea of storing and updating the state of the driving assistance systems, which comprises a mental processes.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites storing states of different driving assistance functions, there are no positively claimed limitations regarding controlling the vehicle using the driving assistance function.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claims merely recite storing a state of each of the driving assistance functions.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 10 and 19 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of changing settings is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-7 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-7 are also rejected under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2018/0059905) in view of Oh (US 2019/0315374).
As to claim 1 Ho discloses a changing operation assisting apparatus comprising: 
a driving assistance control section which is implemented by at least one programmed processor and is configured to store a set state regarding each of driving assistance functions of a vehicle, the set state including a request state which is either one of an OFF state and an ON state, and to provide said driving assistance functions in accordance with each of said set states(Paragraph 29 “Regarding the icon navigational features as an example, a first part of the control logic may be configured to impart indicia one or more of the icons 102A through 102G to signify the operational status of the corresponding vehicular system. In the present context, the operational status is preferably associated with whether the vehicular system is turned on (i.e., operational) or off (i.e., not operational), although other forms of operational status, such as that associated with diagnostics to determine if such system is operating correctly, may also be similarly associated.”); 
(Paragraph 29 “In the present context, the operational status is preferably associated with whether the vehicular system is turned on (i.e., operational) or off (i.e., not operational), although other forms of operational status, such as that associated with diagnostics to determine if such system is operating correctly, may also be similarly associated. In one form such operational status may be configured to have a certain colored background in the space associated with the icon if the system is presently operational, and to have a different colored background in the space associated with the icon if the system is presently not operational. As such, indicia of the operational status of a system corresponding to a particular icon comprises illuminating at least a portion of the icon with a predetermined color. By way of non-limiting example, each icon 102A through 102G could have a green-colored background to indicate that the corresponding system is turned on, and to have a white-colored background when the corresponding system is turned off. In a similar manner, temporary placement (i.e., hovering) of a cursor over a particular icon (in this case, Pre-Collision System 102A) provides the user with the desired information, instructions or options associated with that particular icon, including the title or name of the vehicle system, as shown in the upper portion of screen 100A.”) and 
(Paragraph 29 “Pre-Collision System 102A) provides the user with the desired information, instructions or options associated with that particular icon, including the title or name of the vehicle system, as shown in the upper portion of screen 100A. Screens 100B and 100C display similar information for the ECT Power System that corresponds to icon 102B and the Lane Departure Assist System that corresponds to icon 102C. Directional arrow navigational movement may be achieved between any of the icons 102A through 102G, while toggling between having the corresponding systems be turned on or off can be achieved by providing instant clicking or related depressing-like engagement of the central button 200E while hovering over the applicable icon. For example, if the Pre-Collision System icon 102A is indicated with a green background (which may be indicative of the system being operational), a brief pressing of the central button 200E can turn the system off (as indicated in the instructions in the lower portion 103 of screen 100A). “, Figure 4A);
Ho does not explicitly disclose said driving assistance control section executes a setting change confirmation processing upon satisfaction of a predetermined specific condition; 
Oh teaches said driving assistance control section executes a setting change confirmation processing upon satisfaction of a predetermined specific condition(Paragraph 81 “In the operation section entrance state, since the vehicle driving state display device 100 is in a state where the lane change assistance function has already been turned on through the lane change user setting menu (USM), when an object by which it is impossible to activate the lane change assistance function disappears, in operation S301, a lane change operation screen popup window is displayed to confirm again whether the user is willing to change the lane. Thus, when the user presses confirmation in the pop-up window, in operation S400, the state of the lane change assistance function is transitioned to the standby state. Meanwhile, when the user exceeds the time to press confirmation in the pop-up window or turns off the lane change assistance function through the lane change USM, in operation S300, the state of the lane change assistance function is transitioned to the operation section entrance state again.”);
said setting change confirmation processing being a process of controlling said information providing section to provide, to said driver, confirmation information to confirm whether to change said request state of a confirmation target function among said driving assistance functions, and of changing said request state of said confirmation target function when said driver performs a predetermined approving operation by using said operation section in accordance with said confirmation information(Paragraph 81 “In the operation section entrance state, since the vehicle driving state display device 100 is in a state where the lane change assistance function has already been turned on through the lane change user setting menu (USM), when an object by which it is impossible to activate the lane change assistance function disappears, in operation S301, a lane change operation screen popup window is displayed to confirm again whether the user is willing to change the lane. Thus, when the user presses confirmation in the pop-up window, in operation S400, the state of the lane change assistance function is transitioned to the standby state. Meanwhile, when the user exceeds the time to press confirmation in the pop-up window or turns off the lane change assistance function through the lane change USM, in operation S300, the state of the lane change assistance function is transitioned to the operation section entrance state again.”). 
	It would have been obvious to modify Ho to include the teachings of having a confirmation screen for the purpose of confirming the user’s attention to activate the driver assistance system.
As to claim 2 Ho discloses a changing operation assisting apparatus wherein 
said driving assistance control section is configured to determine that said specific condition is satisfied upon satisfaction of a condition which is satisfied when said driver has performed, to said operation section, a predetermined similar operation which is different from said request state changing operation for changing said request state of said confirmation target function to the ON state and which is apt to be performed by said driver in order for said driver to change said request state to the ON state(Paragraph 29). 
As to claim 3 Ho discloses a changing operation assisting apparatus wherein 
said driving assistance control section is configured to determine that said specific condition is satisfied upon satisfaction of a condition which is satisfied when said driver has performed, for said confirmation target function, said request state (Paragraph 29). 
As to claim 4 Oh teaches a changing operation assisting apparatus wherein 
said driving assistance control section is configured to determine that said specific condition is satisfied upon satisfaction of a condition which is satisfied when said request state changing operation is performed so as to change said request state of said driving assistance function, which has been related to said confirmation target function in advance and is different from said confirmation target function, to the ON state while said request state of said confirmation target function has been the OFF state(Paragraph 81). 
As to claim 5 Oh teaches a changing operation assisting apparatus wherein 
said driving assistance control section is configured to determine that said specific condition is satisfied upon satisfaction of a condition which is satisfied when a traveling state of said vehicle corresponds to a specific traveling state previously determined for said confirmation target function while said request state of said confirmation target function has been the OFF state(Paragraph 81). 
As to claim 6 Oh teaches a changing operation assisting apparatus wherein 
said driving assistance control section is configured to determine that said specific condition is satisfied upon satisfaction of a condition which is satisfied when said request state changing operation corresponding to said confirmation target function is performed(Paragraph 81). 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2018/0059905) in view of Oh (US 2019/0315374) as applied to claim 1 above, and in further view of Gesler(US 2004/0088084)
As to claim 7 Ho does not explicitly disclose a changing operation assisting apparatus wherein said driving assistance control section is configured such that, in a case where said setting change confirmation processing has been executed after an ignition-ON operation of said vehicle is performed, said driving assistance control section does not execute said setting change confirmation processing again before an ignition-OFF operation of said vehicle is performed, even when said specific condition is satisfied. Gesler teaches of reducing vehicle warnings based on the workload estimate (Paragraph 19).   It would have been an obvious design choice to halt the messaging of confirmation for the driver for the purpose of preventing distracted driving. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/8/2021